Summit County, No. 12258. On November 17, 1989, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. It appearing to the court that all matters have been disposed of in case No. 87-684, appellant’s direct appeal of his conviction; case No. 93-716, appellant’s appeal from his application for delayed reconsideration in the court of appeals; and case Nos. 91-822 and 92-2615, appellant’s post-conviction appeals,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on November 17,1989, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Thursday, the 11th day of July, 1996, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Summit County.